Fourth Court of Appeals
                                San Antonio, Texas
                                    December 6, 2018

                                   No. 04-18-00854-CR

                                   Daniel FLORES JR.,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 18-04-00010-CRL
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The Motion to Withdraw as Attorney of Record filed by Adrian Perez is NOTED. The
court has updated its records to reflect that Edgardo R. Baez is appellate counsel.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court